SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For 23 June 2011 The Governor and Company of the Bank of Ireland Head Office 40 Mespil Road Dublin 4 Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): NOT FOR RELEASE, PUBLICATION OR DISTRIBUTION, DIRECTLY OR INDIRECTLY, IN OR INTO ANY JURISDICTION WHERE IT IS UNLAWFUL TO DISTRIBUTE THIS ANNOUNCEMENT 23 June 2011 EXCHANGE OFFERS AND CONSENT SOLICITATIONS EARLY PARTICIPATION INDICATIVE RESULTS AND CONVERSION PRICE ANNOUNCEMENT THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND (THE “BANK”) ANNOUNCES THE EARLY PARTICIPATION INDICATIVE RESULTS AND CONVERSION PRICE IN RESPECT OF ITS EXCHANGE OFFERS ANNOUNCED ON 8 JUNE 2011 (THE “OFFERS”). This announcement is the Early Participation Indicative Results and Conversion Price Announcement. Early Participation Indicative Results As at the Early Participation Deadline of 5.00 p.m. (New York time) on 22 June 2011, the aggregate nominal amount of each Series of Existing Securities validly Offered for Exchange for each of the Option 1 Consideration (Allotment Instruments convertible into Ordinary Stock) and Option 2 Consideration (cash) is as follows: Issuer Description Outstanding amount Amount offered for Option 1 Consideration Amount offered for Option 2 Consideration Tier 1 Existing Securities: BOI Capital Funding (No.1) LP Fixed Rate/Variable Rate Guaranteed Non-voting Non-cumulative Perpetual Preferred Securities (ISIN: XS0213178295) €215,866,000 €83,706,000 €45,043,000 BOI Capital Funding (No.2) LP Fixed Rate/Floating Rate Guaranteed Non-voting Non-cumulative Perpetual Preferred Securities (ISIN: USG12255AA64/ US055967AA11; CUSIP: 055967AA1) U.S.$61,271,000 U.S.$55,230,000 U.S.$3,415,000 BOI Capital Funding (No.3) LP Fixed Rate/Floating Rate Guaranteed Non-voting Non-cumulative Perpetual Preferred Securities (ISIN: USG122550AA77/ US05568AAA88; CUSIP: 05568AAA8) U.S.$19,797,000 U.S.$8,310,000 U.S.$2,287,000 BOI Capital Funding (No.4) LP Fixed Rate/Floating Rate Guaranteed Non-voting Non-cumulative Perpetual Preferred Securities (ISIN: XS0268599999) £5,070,000 £4,320,000 £650,000 Bank of Ireland UK Holdings plc 6.25 per cent. Guaranteed Callable Perpetual Preferred Securities (ISIN: XS0165122655) £40,146,000 £39,432,000 £435,000 Bank of Ireland UK Holdings plc 7.40 per cent. Guaranteed Step-up Callable Perpetual Preferred Securities (ISIN: XS0125611482) €253,335,000 €104,621,000 €15,252,000 Upper Tier 2 Existing Securities: The Governor and Company of the Bank of Ireland (in substitution for Bristol & West plc) 13.375 per cent. Unsecured Perpetual Subordinated Bonds (ISIN: GB0000510312) £75,000,000 £4,100,000 £4,346,000 The Governor and Company of the Bank of Ireland Undated Floating Rate Primary Capital Notes (ISIN: IE0000750319) U.S.$75,140,000 U.S.$64,710,000 U.S.$4,040,000 Lower Tier 2 Existing Securities: The Governor and Company of the Bank of Ireland Fixed/Floating Dated Subordinated Notes due September 2015 (ISIN: CA062786AA67) CAD138,721,000 CAD33,285,000 CAD165,000 The Governor and Company of the Bank of Ireland Fixed/Floating Dated Subordinated Notes due September 2018 (ISIN: CA062786AD07) CAD89,733,000 CAD38,459,000 CAD2,000 The Governor and Company of the Bank of Ireland Callable Step-up Floating Rate Subordinated Notes due January 2017 (ISIN: XS0283474483) €91,100,000 €82,000,000 €0 The Governor and Company of the Bank of Ireland Callable Step-up Floating Rate Subordinated Notes due 2017 (ISIN: XS0223310862) €48,100,000 €33,100,000 €2,350,000 The Governor and Company of the Bank of Ireland Callable Fixed/Floating Dated Subordinated Notes due January 2018 (ISIN: XS0238792393) £57,736,000 £57,400,000 £122,000 The Governor and Company of the Bank of Ireland 10.75 per cent. Subordinated Bonds due 2018 (ISIN: XS0044196425) £27,117,000 £24,805,000 £423,000 The Governor and Company of the Bank of Ireland Callable Step-up Floating Rate Subordinated Notes due July 2018 (ISIN: XS0309177318) U.S.$184,241,000 U.S.$179,285,000 U.S.$320,000 The Governor and Company of the Bank of Ireland Fixed/Floating Rate Subordinated Notes due 2019 (ISIN: XS0186652557) €201,487,000 €177,217,000 €2,973,000 The Governor and Company of the Bank of Ireland 10 per cent. Subordinated Notes due 2020 (ISIN: XS0487711656) £87,147,000 £62,113,000 £387,000 The Governor and Company of the Bank of Ireland 10 per cent. Subordinated Notes due 2020 (ISIN: XS0487711573) €747,056,000 €527,835,000 €3,923,000 The Governor and Company of the Bank of Ireland Callable Subordinated Step-up Notes due September 2020 (ISIN: XS0381705549) £272,128,000 £267,202,000 £1,832,000 If the Bank elects to accept all such Offers to Exchange, it would expect (subject to satisfaction or waiver of the Exchange Offer Conditions) to issue €659,766,096 in principal amount of Allotment Instruments, and make Cash Payments equal to €7,878,700, U.S.$1,442,200, £1,530,500 and CAD33,400, on the First Settlement Date. Early Participation FX Rates The Early Participation FX Rates, determined in accordance with the terms of the Offers are set out below: Early Participation U.S. dollar FX Rate:1.4279 Early Participation Sterling FX Rate: 0.89233 Early Participation Canadian dollar FX Rate:1.3880 The Early Participation FX Rates are versus euro and are relevant for determining the Euro-Equivalent Option 1 Consideration Amounts in respect of Existing Securities Offered for Exchange for Option 1 Consideration before the Early Participation Deadline. Conversion Price The Conversion Price shall be €0.1156. For further information: Brian Kealy Head of Capital Management Tel. + Colin Reddy Capital Management Tel. + OFFER RESTRICTIONS This announcement does not constitute an offer of any securities for any purpose. The Offers are not available to, and do not constitute an offer or an invitation to participate in the Offers in any jurisdiction in or from which, or to any person to whom, it is unlawful to make such offer or invitation under applicable laws. No Offer is being made to or may be accepted by any person or entity who is (a) located in the United States or (b) a U.S. Person (as defined in Regulation S under the United States Securities Act of 1933), other than entities who are Qualified Institutional Buyers (as defined in Rule 144A under the Securities Act). United States None of the securities referred to above, including the ordinary stock and the Allotment Instruments, have been, and nor will they be, registered under the Securities Act or the securities laws of any state or jurisdiction of the United States, and none of the securities referred to above may be offered, sold or delivered, directly or indirectly, in the United States or to U.S. Persons absent an applicable exemption from the registration requirements of the Securities Act. The Offers are being made, and any Allotment Instruments (which will convert into ordinary stock of the Bank) are being offered and will be issued, only to persons (i) that are persons other than "U.S. Persons", as that term is defined in Regulation S under the United States Securities Act of 1933 (as amended, the "Securities Act"), in offshore transactions in reliance upon Regulation S under the Securities Act or (ii) that are "Qualified Institutional Buyers", as that term is defined in rule 144A under the Securities Act, in a private transaction in reliance upon an exemption from the registration requirements of the Securities Act or (together "Eligible Holders"). Only Eligible Holders are authorised to participate in the Offers. None of the Allotment Instruments, the ordinary stock or the securities referred to above have been or will be registered under the Securities Act, or any state securities laws. Accordingly, the Allotment Instruments and ordinary stock will be subject to restrictions on transferability and resale and may not be transferred or resold except as permitted under the Securities Act and other applicable securities laws, pursuant to an exemption from registration. Registration rights will not be granted in favour of the Allotment Instruments or ordinary stock. Ordinary stock acquired upon conversion of the Allotment Instruments may not, without the Bank's consent, be deposited into any depositary facility for ordinary stock of the Bank, other than a restricted depositary receipt, established or maintained by a depositary bank (including the Bank's ADR facility pursuant to which The Bank of New York Mellon Corporation acts as the depositary bank) until the date that is at least one year after the relevant settlement date (subject to the terms of the applicable deposit agreement) and may not be offered, sold, pledged or otherwise transferred except outside the United States in accordance with Rule 903 or Rule 904 of Regulation S. None of the U.S. Securities and Exchange Commission, any state securities commission, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System nor any other regulatory body has approved or disapproved of any of the Offers or of the securities to be issued in the Offers or determined if any of the documents or materials relating to the Offers is truthful or complete. Any representation to the contrary is a criminal offence. General The distribution of this announcement and any other documents or materials relating to the Offers in certain jurisdictions may be restricted. Persons into whose possession this announcement comes are required to inform themselves about and to observe any such restrictions. This announcement and any other documents or materials relating to the Offers do not constitute, and may not be used for the purpose of, an offer or solicitation to the public or to anyone in any jurisdiction in which such offer or solicitation is not authorised or to any person to whom it is unlawful to make such offer or solicitation. Note: None of the Minister for Finance, the Department of Finance, the Irish Government, the National Pensions Reserve Fund Commission, the National Treasury Management Agency or any person controlled by or controlling any such person, or any entity or agency of or related to the Irish State, or any director, officer, official, employee or adviser (including without limitation legal and financial advisors) of any such person (each such person, a "Relevant Person") accepts any responsibility for the contents of, or makes any representation or warranty as to the accuracy, completeness or fairness of any information in, this announcement or any document referred to in this announcement or any supplement or amendment thereto (each a "Transaction Document"). Each Relevant Person expressly disclaims any liability whatsoever for any loss howsoever arising from, or in reliance upon, the whole or any part of the contents of any Transaction Document. No Relevant Person has authorised or will authorise the contents of any Transaction Document, or has recommended or endorsed the merits of the offering of securities or any other course of action contemplated by any Transaction Document. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised. The Governor and Company of the Bank of Ireland Helen Nolan Group Secretary Date: 23 June 2011
